DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1c (figures 35-59) in the reply filed on 03/02/22 is acknowledged.

Claim Objections
Claims 5 are objected to because of the following informalities:  
Claim 5 is objected to for referring to “the inflow end of the prosthetic heart valve” when there is improper antecedent basis for this in the claims.
Further, this is unclear, since the sealing skirt has been defined as being part of the prosthetic heart valve, and it wouldn’t be possible for the skirt to extend beyond something which it itself makes up a constituent part. For the purposes of examination the Examiner understands this to mean that the skirt extends beyond any part of the frame’s inflow end.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 is indefinite for claiming the first skirt covers “an entirety of a row of cells defined between the first and second row of struts”. However, there are only two rows of struts which are defined as being covered in the elected embodiment of figures 35-39, and only two rows of struts described and depicted. There is no row of struts between the first and second rows of struts, making it unclear what Applicant means. It is unclear whether or not Applicant is attempting to claim something similar to claim 10, or whether this is possibly drawn towards an embodiment not covered by elected Figures 35-39. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yohanan et al. (US 20130018458 A1) hereinafter known as Yohanan.
Regarding claims 1-2 Yohanan discloses a prosthetic heart valve (Figure 5) comprising:
a collapsible and expandable annular frame configured to be radially collapsed for mounting on a delivery apparatus and expanded inside the body (Figure 5 item 102; abstract),
wherein the frame includes an inflow end (Figures 5-6 item 108), outflow end (Figures 5-6 item 110), longitudinal axis extending therebetween (Figure 5), and a plurality of struts defining a plurality of rows of cells (Figure 5; [0054]);
a collapsible and expandable valve member mounted within the frame (Figure 5 item 104; abstract); and 
a collapsible and expandable sealing skirt mounted within the annular frame (Figure 5 item 106), wherein the sealing skirt comprises a pile fabric of PET loop yarn (clms 2-3) ([0057] PET (Applicant’s specification indicates PET is loop yarn [0119]) which can contact tissue surrounding the valve when the valve is implanted within a native annulus (Figures 5-6; [0058]).
Regarding claim 4 Yohanan discloses the valve of claim 1 substantially as is claimed,
wherein Yohanan further discloses the sealing skirt is sutured to the struts of the frame ([0057]).
Regarding claim 5 Yohanan discloses the valve of claim 1 substantially as is claimed,
wherein Yohanan further discloses the sealing skirt extends beyond the inflow end of the (frame) (Figure 5 shows the skirt extending beyond parts of the valleys of the frame so that it forms a straight edge at the inflow end).
Regarding claim 6 Yohanan discloses the valve of claim 1 substantially as is claimed,
wherein Yohanan further discloses the struts of the frame are arranged in a plurality of circumferentially extending rows (Figures 5-6), and the sealing skirt comprises an upper edge (Figures 5-6 at the top of 112c (item 130)) and lower edge (Figures 5-6 item 132), wherein the upper edge has an undulating shape that corresponds to one of the circumferentially extending rows of struts (Figures 5-6) and the lower edge is straight (Figures 5-6).
Regarding claim 7 Yohanan discloses the valve of claim 1 substantially as is claimed,
wherein Yohanan further discloses the sealing skirt covers an entirety of a row of cells at the inflow end of the frame (Figures 5-6).
claim 11 Yohanan discloses the valve of claim 1 substantially as is claimed,
wherein Yohanan further discloses the pile fabric is made of textured yarn ([0057] PET loop yarn is understood to have texture).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yohanan as is applied above in view of Braido (US 20150073545 A1).
Regarding claim 8 Yohanan discloses the valve of claim 1 substantially as is claimed,
but is silent with regards to there being an additional fabric skirt positioned radially outward from the valve member but inward of the sealing skirt.
However, regarding claim 8 Braido teaches wherein sealing skirts can include multiple layers ([0072]-[0073] cuff 206 can include cuffs 250, 252 which can be disposed on the luminal surface and can cover all or part of the luminal surface; made of PET). Yohanan and Braido are involved in the same field of endeavor, namely prosthetic heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Yohanan so that the sealing skirt comprises an additional layer such as is taught .


Claims 9, 12-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yohanan in view of Braido as is applied above, further in view of Valdez et al. (US 20140228945 A1) hereinafter known as Valdez.
Regarding claim 9 the Yohanan Braido Combination teaches the valve of claim 8 substantially as is claimed,
wherein Yohanan further discloses the valve member comprises a plurality of leaflets (Figure 5 item 104), 
but is silent with regards to how the leaflets are sutured to the skirt.
However regarding claim 9  Valdez teaches a heart valve in which leaflets are sutured to skirts along a scalloped shaped suture line (Figure 7 item 536). Yohanan and Valdez are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Yohanan Braido Combination so that the suture line of the leaflets connecting to the skirt extended in a scallop shape such as is taught by Valdez since this scallop shape is a commonly used, biomimetic connection between the lobes of a leaflet and its surrounding support.
Regarding claim 10 the Yohanan Braido Valdez Combination teaches the valve of claim 9 substantially as is claimed,

and Braido further teaches the additional fabric skirt covers an entirety of another row of cells above an upper edge of the sealing skirt (the Examiner refers to Figure 4a and [0072]-[0073]: the cuffs can occupy different locations and cover only one row of cells respectively as an obvious alternative to covering the same extent, and even the entire luminal surface).
Regarding claim 12 Yohanan discloses the valve of claim 1 substantially as is claimed (see the rejection to claim 1 above wherein the “sealing skirt” is the “second skirt”),
wherein Yohanan further discloses the valve member comprises a plurality of leaflets (Figure 5 item 104), 
but is silent with regards to the leaflets having an inflow end portion sutured to a first fabric skirt along a scallop shaped suture line.
However, regarding claim 12 see the rejection to 8-9 above.
Regarding claim 13 see the rejection to claim 2 above.
Regarding claim 14 see the rejection to claim 3 above.
Regarding claim 15 see the rejection to claim 6 above. 
Regarding claim 16 the Yohanan Braido Valdez Combination teaches the valve of claim 12 substantially as is claimed,
wherein the Combination further teaches the first fabric skirt comprises an upper edge and lower edge, wherein the upper edge of the first skirt has an undulating shape corresponding to the second row of struts (see the rejection/modification in claim 1 above wherein the fabric skirt simply comprises dual layers, and thus the upper edge of the first skirt will also follow the undulating pattern the sealing skirt follows).
claim 17 see the rejection to claim 7 above.
Regarding claim 19 the Yohanan Braido Valdez Combination teaches the valve of claim 12 substantially as is claimed,
wherein Yohanan further discloses the rows of struts include a first row and second row positioned above the first (Figures 5-6);
the second fabric skirt comprises an upper edge (Figures 5-6 at the top of 112c (item 130)) and lower edge (Figures 5-6 item 132), wherein the upper edge has an undulating shape that corresponds to the second row of struts (Figures 5-6) 
wherein the second skirt’s pile fabric is made of loop yarn ([0057] PET (Applicant’s specification indicates PET is loop yarn [0119]), and
the first fabric skirt has an upper edge and lower edge, wherein the upper edge has an undulating shape that corresponds to the first row of struts (see the rejection/modification in claim 1 above wherein the fabric skirt simply comprises dual layers, and thus the upper edge of the first skirt will also follow the undulating pattern the sealing skirt follows). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/15/22